Citation Nr: 1300031	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for residuals of a gunshot or shell fragment wounds of the right hand has been submitted, and if so, whether the claim may be reopened. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the RO appears to have considered the claim on the merits in the August 2009 supplemental statement of the case.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In October 2009, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2012).  

A review of Virtual VA reveals no records relevant to the claim. 

The issue of entitlement to service connection for residuals of a gunshot or shell fragment wounds of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2006 rating decision, the RO determined that new and material evidence with which to reopen the previously denied claim of service connection for residuals of a gunshot or shell fragment wounds of the right hand had not been received.   

2.  The evidence associated with the claims file since the May 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a gunshot or shell fragment wounds of the right hand.


CONCLUSIONS OF LAW

1. The May 2006 rating decision that denied reopening the claim of entitlement to service connection for residuals of a gunshot or shell fragment wounds of the right hand is final.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012). 

2. Evidence received since the May 2006 determination is new and material, and the Veteran's claim for service connection for residuals of a gunshot or shell fragment wounds of the right hand is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for service connection for residuals of a gunshot or shell fragment wounds of the right hand.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below. 


Analysis

The Veteran essentially contends that he has a disability of his right hand due to residuals of a gunshot or shell fragment wounds sustained to his right hand during Vietnam service. 

The RO originally denied service connection for shell fragment wounds of the right hand in October 1989, on the basis that there was no evidence that he sustained shell fragment wounds to his right hand during military service.  In November 2004, the RO reopened the claim, but denied service connection on the merits because recent VA examination did not reveal any scars or residual disability of the Veteran's right hand.  In May 2006 it was held that new and material evidence necessary to reopen the claim for service connection for shell fragment wounds of the right hand had not been submitted.  The Veteran did not appeal those determinations.  In general, a rating decision that is not timely appealed is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  As in this case, for applications to reopen filed after August 29, 2001, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, at the time of the most recent denial on the merits in 2004, the RO determined that the most probative evidence did not show current  right hand disability that may be related to the claimed gunshot or shell fragment wounds of the Veteran's right hand that he allegedly sustained during military service.  The RO subsequently denied reopening that claim in 2006.  The current claim stems from the Veteran's November 2007 application to reopen his previously denied claim of service connection for shell fragment wounds of his right hand.  In February 2008, the Veteran and his representative waived the 60 day waiting period for submission of additional evidence and stated that there was no additional evidence to submit in support of the claim.  Notwithstanding, however, an April 2008 VA PTSD examination report shows that the Veteran indicated that he was depressed because there were things that he could not do with his hand which reminded him of Vietnam where his hand was injured.  This evidence constitutes new and material evidence and the claim is appropriately reopened.  See 38 C.F.R. § 3.156(c).

This evidence is certainly new, in that it was not previously of record.  The evidence is material in that it demonstrates that the Veteran may have a current symptoms of a right hand disability that may be related to the alleged gunshot or shell fragment wounds sustained to his right hand during military service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  Moreover, new and material evidence need not be received as to each previously unproven element to reopen a claim.  Shade, supra.  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for residuals of a gunshot or shell fragment wounds of his right hand.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a gunshot or shell fragment wounds of the right hand is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the claim.

Since the Veteran's original July 1988 claim for service connection, he has essentially contended that he has a right hand disability due to residuals of a gunshot or shell fragment wounds sustained during military service in Vietnam for which he was allegedly awarded a Purple Heart and a Combat Infantry Badge.  However, his various statements submitted in connection with his claims for service connection, and documented in various VA treatment records, conflict as to whether his right hand was injured by a gunshot wound or when he was allegedly thrown from a tank that ran over a landmine.  

Specifically, in August 1999, he indicated that he endured combat wounds to his right hand when he was thrown from the tank that he was riding in when it ran over a land mine.  In August 2003, he stated that while he was assigned to Co. A of the 4th Infantry Division, he was shot in the right hand and evacuated to the field hospital in Plaku, Vietnam, where he stayed for a number of days.  During an April 2003 VA mental health consult, he reported that during the second six months of his Vietnam service he was attached to the 1st Battalion of the 67th Armored Regiment when he injured his hand.  During an April 2004 VA PTSD examination he stated that he injured his right forearm and hand when he was blown out of a tank that had driven over a landmine.  

While the Veteran's available service treatment records were received from the National Personnel Records Center (NPRC) in August 1988, they appear to be incomplete.  Specifically, health record abstracts show that on January 30 and June 30, 1969, while assigned to Co. A 2/8 APO 96262, the Veteran received treatment at the 2/8 Aid Station.  Associated clinical treatment records pertaining to treatment received at the 2/8 Aid station, however, are not of record.  In this regard, a copy of a DD Form 214 submitted by the Veteran shows that he was discharged from active duty in May 1971 and transferred to the United States Army Reserves Control Group (Annual Training) USAAC in St. Louis, Missouri, with a terminal date of reserve obligation of July 16, 1974.  In July 1988, he indicated that he was discharged from reserve service on July 1, 1974.  It does not appear that any additional development has been undertaken to obtain the Veteran's complete service treatment records, to include any reserve treatment records.  The Veteran's complete service treatment records should be requested from all appropriate records repositories on remand.  

Additionally, it does not appear that the Veteran's complete service personnel records have been requested or obtained.  The Veteran submitted copies of his service personnel records in April 1989, and a DD Form 214 in March 2003, however, review those records show that they contain conflicting social security numbers and dates of his claimed Vietnam service.  While his DD Form 214 shows service in Vietnam from June 19, 1969 to January 16, 1971, a Purple Heart award was issued for wounds received by a hostile force on May 9, 1969, prior to the dates of his Vietnam service as noted on his DD Form 214.  A record of service shows that he served in Vietnam from January 19, 1969 to January 17, 1970.  Accordingly, the Veteran's complete service personnel records, to include the exact dates of his Vietnam service and copies of any awards and military decorations received, should be requested from all appropriate records repositories on remand.  

The record also contains conflicting information as to whether the Veteran has a current disability of his right hand that may be related to his alleged gunshot and/or shell fragment wound injuries sustained during service.  A May 1988 discharge summary following heart surgery noted a past surgical history of three operative procedures for removal of shrapnel.  Physical examination revealed a well healed shrapnel scar on the shaft of his penis and a slight deformity of the fourth finger on his right hand.  

VA treatment records in July 1987 show slightly decreased strength in the right upper extremity following a myocardial infarction.  There were some symptoms consistent with reflex sympathetic dystrophy including occasional hand swelling at that time.  Nerve conduction studies showed a slight decrease in sensory amplitude of the bilateral ulnar nerves.  

Upon undergoing a VA general medical examination in March 1989, the examiner diagnosed a shell fragment wound of the right hand and right leg with residual limitation of motion of the right fourth finger.  His genitalia was normal at that time.  

VA treatment records dating since January 2002 show a diagnosis of carpal tunnel syndrome in 2001.  During an April 2004 VA PTSD examination it was noted that he could no longer open his fingers on his right hand and that his right hand was obviously deformed.  

In August 2004, the Veteran underwent VA hand, scars, and joint examinations.  Physical examination revealed no scars from shrapnel wounds on the right hand and forearm or burns on the dorsum of the right hand.  The texture of the skin was normal, however, it was noted that a scar was superficial.  X-ray examination of the right wrist showed a shorter right 5th metacarpal.  Otherwise, the right wrist joint, bony alignment and soft tissues were within normal limits.  During an April 2006 VA PTSD examination it was noted that significant medical disorders at that time included a history of being shot in the right hand in Vietnam with resultant right hand disability and carpal tunnel syndrome.

In light of the foregoing, it remains unclear whether the Veteran has a current disability of his hand that may be related to his claimed in-service gunshot or shell fragment wound injury during Vietnam service.  In this regard, the Board notes that VA treatment records dating from June 1988 to January 2002 have not been obtained.  Additionally, despite a December 1988 letter pertaining to an award of Social Security disability benefits, associated records on which that decision was based have not been requested or obtained.  As the aforementioned Social Security and VA treatment records may provide clarification as to the existence and possible etiology of any current disability of the Veteran's hand, these records should be obtained on remand.  

Finally, because there is competent evidence that the Veteran may persistent or recurrent symptoms of a right hand disability; the information or evidence indicates that the disability or symptoms may be associated with his active service; but, the file does not contain sufficient medical evidence for VA to make a decision, the Board finds that a VA examination is necessary to determine whether the Veteran has a current right hand disability related to his military service and a gunshot and/or shell fragment wounds allegedly sustained therein.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from any appropriate records repositories the Veteran's complete service personnel and medical treatment records, to include any records from his claimed reserve service dating from May 1971 to July 1974, and associate them with the claims file.  

2.  Conduct any development necessary to verify the dates of the Veteran's Vietnam service and any wounds or trauma sustained therein.  

3.  Contact the appropriate records suppository to obtain any available outpatient or inpatient service records related to treatment for burns or gunshot or shell fragment wounds of the right wrist, hand and finger for the appropriate time period in May 1969 during which the Veteran reportedly received treatment at a field hospital in Pleiku, Vietnam while assigned to the 1st Battalion of the 67th Armored Regiment.  Also request any medical records pertaining to the Veteran and any treatment that he received on January 30 and June 30, 1969 at the 2/8 Aid Station while assigned to A Co. 2/8 APO 96262.

4.  Request any relevant VA treatment records, to include any VA treatment records, dating from June 1988 to January 2002 from the Central Texas VA Health Care System pertaining to treatment of the right hand.  

5.  Request from the SSA all records associated with any grant or denial of disability benefits to the Veteran and associate them with the claims file.

6.  If any federal records requested are not located, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

7.  After the development requested above is completed to the extent possible, schedule the Veteran for a VA hand examination by an appropriate physician to determine the nature and etiology of any diagnosed right hand disability, including but not limited to, any scars, as well as any musculoskeletal, and neurological manifestations.  All indicated tests must be accomplished.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.

The examiner is to address the etiology of any diagnosed right hand disability, to specifically include any scars, and/or neurological and musculoskeletal manifestations found on examination.  The examiner is to opine whether it is at least as likely as not that any currently diagnosed right hand disability is related to active military service, to the alleged gunshot and/or shell fragment wounds sustained therein.  If any other etiologies of any right hand disability diagnosed on examination is found, they should be stated.  The examiner must provide a complete rationale for any opinion offered.

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained. That is, the examining physician must specifically explain why the causation of any right hand disability diagnosed on examination is unknowable.  

8.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

9.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

10.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the claim on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


